DISMISS and Opinion Filed December 2, 2020




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00694-CV

     GREGORY WAYNE ABBOTT IN HIS OFFICIAL CAPACITY AS
                GOVERNOR OF TEXAS, Appellant
                              V.
    STIRR DALLAS, LLC, CITIZEN UPTOWN, LIMITED LIABILITY
     COMPANY, THAT’S NOT A TYPO, LLC, NOT UPTOWN, LLC,
           BIG FACE HENDO’S LLC, REAL HART, LLC,
               THE SIDE STREET BAR, INC., AND
         MICHAEL BLOHM D/B/A ISLAND CLUB, Appellees

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-09166

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Reichek
      Gregory Wayne Abbott in his Official Capacity as Governor of Texas brings

this interlocutory appeal from an order denying his plea to the jurisdiction. On

November 3, 2020, appellees notified this Court that it had filed with the trial court

a notice of nonsuit of all their claims against Governor Abbott. Appellees’ nonsuit

vitiated the trial court’s interlocutory order denying Abbott’s plea to the jurisdiction.
See Univ. of Texas Med. Branch at Galveston v. Estate of Blackmon, 195 S.W.3d

98, 101 (Tex. 2006) (per curiam).

      Before the Court is Governor Abbott’s unopposed motion to dismiss this case

for want of jurisdiction. In his motion, Governor Abbott requests that we vacate the

trial court’s order denying his plea to the jurisdiction and dismiss this case. We grant

the motion, vacate the trial court’s July 24, 2020 order denying Governor Abbott’s

plea to the jurisdiction, and dismiss this case. See TEX. R. APP. P. 42.1(a)(1), 42.3(a).




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

200694F.P05




                                          –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 GREGORY WAYNE ABBOTT IN                       On Appeal from the 68th Judicial
 HIS OFFICIAL CAPACITY AS                      District Court, Dallas County, Texas
 GOVERNOR OF TEXAS, Appellant                  Trial Court Cause No. DC-20-09166.
                                               Opinion delivered by Justice
 No. 05-20-00694-CV          V.                Reichek. Justices Molberg and
                                               Nowell participating.
 STIRR DALLAS, LLC, CITIZEN
 UPTOWN LIMITED LIABILITY
 CO., THAT’S NOT A TYPO, LLC,
 NOT UPTOWN, LLC, BIG FACE
 HENDO’S, LLC, REAL HART,
 LLC, THE SIDE STREET BAR,
 INC., AND MICHAEL BLOHM
 D/B/A ISLAND CLUB, Appellees

       In accordance with this Court’s opinion of this date, the trial court’s July 24,
2020 order denying Governor Abbott’s plea to the jurisdiction is VACATED and
this case is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered December 2, 2020




                                         –3–